DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 5/26/2021, amended claims 33 and 54 and cancelled claims 41, 44, and 51 are acknowledged. Claims 33-37, 42-43, 45-50, and 52-54 remain pending.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 8-20, filed 5/26/2021) with respect to the allowability of the claims have been considered and are persuasive.
Claims 33-37, 42-43, 45-50, and 52-54 as presented in the amendments to the claims filed 5/26/2021.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed assembly for studying digestive transit, including, among other features, an ingestible device including a plurality of independent, passive RFID markers housed together in a disintegration matrix and independently movable away from each other when the matrix disintegrates in the digestive tract to mark movement of digestive chime and provide a spatial representation of digestive transit over time, a detection assembly comprising a plurality of spiral RFID antennas arranged in a grid covering the whole abdomen of the patient that are activated sequentially in order to detect only the RFID markers under the activated antenna, and a computing means for controlling transmission/reception of identification signals between the RFID markers and RFID antennas to count the number of RFID markers under each detection antenna at given instants and to command the sequential activation of the RFID antennas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791